Case 3:19-cv-15322-MAS-LHG Document13 Filed 04/27/20 Page 1 of 7 PagelD: 628

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
MARJORIE BARTLEY,
Plaintiff.
Civil Action No. 19-15322 (MAS) (LHG)
v
TRAVELERS, et al., MEMORANDUM ORDER
Defendants.

 

SHIPP, District Judge

This matter comes before the Court upon Defendant Lantana Insurance, Ltd.*s (*Lantana”™
or “Defendant™') Motion for Judgment on the Pleadings pursuant to Federal Rule of Civil
Procedure 12(c), seeking to dismiss with prejudice Counts Two and Four of the Amended
Complaint. (ECF No. 10.) Plaintiff Marjorie Bartley (“Plaintiff*) did not file opposition to the
Motion. The Court has considered Defendant’s submission and decides the matter without oral
argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein, Defendant's Motion
is granted.

L. BACKGROUND

Plaintiff owns real property located at 40 Shore Acres Avenue in Monmouth County. New

Jersey (the “Property”). (Am. Compl. § 2, Ex. A to Notice of Removal, ECF No. 1-3.) On or about

August 28, 2011. Hurricane Irene “caused massive damage. including storm water, flood[.] and

 

' Defendant The Standard Fire Insurance Company (“Standard Fire”) answered the Amended
Complaint on August 2, 2019. (Answer, ECF No. 6.) Standard Fire is erroneously identified as
“Travelers” in the Amended Complaint. (/e. at 1; see also Notice of Removal, ECF No. 1.)
Case 3:19-cv-15322-MAS-LHG Document 13 Filed 04/27/20 Page 2 of 7 PagelD: 629

wind damage to [the] component parts and contents of” the Property (the “Hurricane Irene Loss”).
(dd. 7 14.) At all relevant times, Plaintiff maintained a homeowner's insurance policy (the “2011
Policy”) with Lantana’ that “specifically provided coverage for the [Hurricane Irene Loss].” (dd.
| 16.) The 2011 Policy was effective December 31. 2010 through December 31. 2011. (2011
Policy *3,° Ex. A to Kang Decl. ECF No. 10-3.) Plaintiff notified Lantana of the Hurricane Irene
Loss and filed a claim. (Am. Compl. § 19.) Lantana sent an insurance adjuster to inspect the
Property and assess the damage. (/d. §j 20-21.) Lantana ultimately paid Plaintiff a sum of
$11,000.00 in compensation for the damage. (/d. © 22.) On August 24, 2012, Lantana sent Plaintiff
a letter rejecting Plaintiff's claim for additional compensation and stating that Lantana “determined
this claim for any additional damage is not covered under the [2011 PJolicy.” (Aug. 24, 2012
Letter, Ex, C to Kang Decl., ECF No, 10-5.) Plaintiff contends that Lantana or its authorized agents
“advised [her] that the value of her covered loss under [the 2011 Policy] was significantly Jess than
the true value of the damages and/or necessary repairs to the [Property] and/or other structures.”
(Am. Compl. § 23.)

On or about October 29, 2012. Hurricane Sandy “caused massive damage. including storm
water, flood[.] and wind damage to component parts and contents of” the Property (the “Hurricane
Sandy Loss”). (/d. © 39.) At all relevant times, Plaintiff maintained a homeowner's insurance

policy (the “2012 Policy”) with Lantana that “specifically provided coverage for the [Hurricane

 

* Lantana is incorrectly identified in the Amended Complaint as “Coastal Agents Alliance. LLC.”
(Ex. G to Declaration of Gene Y. Kang (“Kang Decl.”). ECF No. 10-9.) On May 17. 2019. prior
to removal, Lantana submitted a Stipulation and Consent Order as to Correct Party and Amending
Caption. (Ex. H to Kang Decel., ECF No. 10-10.) The Stipulation was entered on May 22. 2019,
(Ex. I to Kang Decl., ECF No. 10-11.)

> Hereinafter, all page numbers preceded by an asterisk refer to the page number listed in the ECF
header at the top of the page.

lo
Case 3:19-cv-15322-MAS-LHG Document 13 Filed 04/27/20 Page 3 of 7 PagelD: 630

Sandy Loss].” (/d, 9 41.) The 2012 Policy was effective December 31, 2011 through December
31, 2012. (2012 Policy *3, Ex. D to Kang Decl., ECF No, 10-6.) Plaintiff notified Lantana of the
Hurricane Sandy Loss and filed a claim. (Am. Comp]. 4 44.) Lantana sent an insurance adjuster to
inspect the Property and assess the damage. (/ed. §{] 45-46.) Lantana “refused to pay [Plaintiff] any
monies” for damages related to the Hurricane Sandy Loss. (/d. ] 47; see also Nov. 26, 2012 Letter,
Ex. E to Kang Decl., ECF No. 10-7.)

I. LEGAL STANDARD

Federal Rule of Civil Procedure 12(c) provides: “[a]fter the pleadings are closed—but early
enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c).
“Pursuant to Rule 12(c), the movant for judgment on the pleadings must establish: (1) that no
material issue of fact remains to be resolved; and (2) that [it] is entitled to judgment as a matter of
law.” United States ex rel. Salomon v. Wolff, No. 17-5456, 2018 WL 3377170, at *5 (D.N.J. July
11. 2018) (citing Rosenau v. Unifuund Corp., 539 F.3d 218, 221 (3d Cir. 2008)).

A party may assert the defense of failure to state a claim in a motion for judgment on the
pleadings. See Fed. R. Civ. P. 12(h)(2). “A motion for judgment on the pleadings based on a theory
that the plaintiff failed to state a claim is reviewed under the same standards that apply to a motion
to dismiss under Rule 12(b)(6).” Szezurek v. Prof’] Mam. Inc.. 627 F. App’x 57. 60 (3d Cir. 2015)
(citing Revell v. Port Auth. of N.Y. & N./, 598 F.3d 128, 134 (3d Cir. 2010)). “Like Rule 12(b)(6).
Rule 12(c) requires the Court [to] ‘accept the allegations in the complaint as true, and draw all
reasonable factual inferences in favor of the plaintiff.”” Synesort Inc. v. Sequential Software, Ine..
50 F. Supp. 2d 318, 324 (D.N.J. 1999) (quoting Turbe v. Gov't of F.£, 938 F.2d 427, 428 (3d Cir.

1991).)
Case 3:19-cv-15322-MAS-LHG Document13 Filed 04/27/20 Page 4 of 7 PagelD: 631

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim for relief that is plausible on its face.”” Ashcroft v. lgbal, 556
U.S. 662, 678 (2009) (citing Bell Atl. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the pleaded factual content allows the court to draw the reasonable inference
that the defendant is liable for [the] misconduct alleged.” fe, This “plausibility standard” requires
the complaint allege “more than a sheer possibility that a defendant has acted unlawfully,” but it
“is not akin to a “probability requirement.-” /ed. (quoting Twombly, 550 U.S. at 556). The court is
free to ignore legal conclusions or factually unsupported accusations that merely state, “the-
defendant-unlawfully-harmed-me.” /d. (citing Twombly, 550 U.S. at 555). “The defendant bears
the burden of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744.
750 (3d Cir. 2005).

Although a court generally does not consider anything beyond the four corners of the
complaint on a motion to dismiss pursuant to Rule 12(b)(6), “a court may consider certain
narrowly defined types of material without converting the motion to dismiss [to one for summary
judgment pursuant to Rule 56].” J re Rockefeller Ctr. Props. Sec. Litig., 184 F.3d 280. 287 (3d
Cir. 1999). Specifically, courts may consider any “document integral to or explicitly relied upon
in the complaint.” /a re Burlington Coat Factory Sec. Litig.. 114 F.3d 1410, 1426 (3d Cir. 1997)
(quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)). Courts in this District
have frequently considered insurance policies and denial letters when deciding motions to
dismiss. See, ¢e.g., Brown v. State Farm Ins. Co.. No. 14-2064, 2015 WL 1137850, at *4—5 (D.N.J.
Mar. 13, 2015) (considering both the insurance policy and the insurer's denial letter on motion to
dismiss and determining that the claim was barred by the statute of limitations); Brisco v.

Harleysville Ins, Co., No. 14-914, 2014 WL 2916716, at *5 (D.N.J. June 26, 2014) (considering
Case 3:19-cv-15322-MAS-LHG Document 13 Filed 04/27/20 Page 5 of 7 PagelD: 632

indisputably authentic insurance denial letter because plaintiff referenced denial of insurance
benefits in the complaint).
Ill. DISCUSSION

Lantana argues that Plaintiff's claims against it are barred by the suit limitation provisions
contained in the 2011 and 2012 Policies. (Moving Def.’s Br. 5, ECF No. 10-1.) “[A] limitations
defense [may] be raised by a motion under Rule 12(b)(6), but only if the time alleged in the
statement of a claim shows that the cause of action has not been brought within the statute of
limitations.” Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002).

New Jersey imposes a six-year statute of limitations for contractual actions. N.J. Stat. Ann.
§ 2a:14-1. Similarly, a six-year statute of limitations ordinarily applies to insurance actions. Snell
vy. WW. Am. Ins. Co., No. 14-3985, 2017 WL 2225568, at *3 (D.N.J. May 22. 2017) (citing Breen v.
NJ. Mfis. Indem. Ins. Co., 252 A.2d 49, 53 (N.J. Super. Ct. Law Div. 1969), aff'd. 263 A.2d 802
(N.J. Super. Ct. App. Div. 1970). It is well settled, however, that the terms of an insurance contract
may shorten the statute of limitations period. Gahnney v. State Farm Ins. Co., 56 F. Supp. 2d 491,
495 (D.N.J. 1999); Biegalski v. Am. Bankers Ins. Co. of Fla... No. 14-6197, 2016 WL 1718101, at
*4 (D.N.J. Apr. 29, 2016) (“[T]he parties to a contract may shorten the limitations period. and
cannot then avail themselves of a longer limitations period.”). A limitations period may be “tolled
from the time the insured gives notice of loss until the time that the insurance company formally
denies coverage.” Sne//, 2017 WL 2225568, at *4 (citing Peloso v. Hartford Ins. Co., 267 A.2d
498, 501-02 (N.J. 1970)) (internal quotation omitted).

Here. the 2011 and 2012 Polices contain identical suit limitation language. Specifically.
the Polices provide that “[n]o action can be brought against [Lantana] unless . . . the action is

started within two years after the date of loss.” (See 2011 Policy, Ex. A to Kang Decl. *20; 2012
Case 3:19-cv-15322-MAS-LHG Document 13 Filed 04/27/20 Page 6 of 7 PagelD: 633

Policy, Ex. D to Kang Decl. *20.) The Hurricane Irene Loss occurred on or about August 28, 2011;
Plaintiff reported the loss to Lantana shortly thereafter. (Am. Compl. fff 14, 19.) On August 24,
2012. Lantana sent Plaintiff correspondence formally denying any further claims. (Aug. 24, 2012
Letter, Ex. C to Kang Decl.) Therefore, the two-year suit limitation provision as to the Hurricane
Irene Loss began to run, at the latest, on August 24, 2012 and expired on or about August 24, 2014.
Plaintiff did not file her initial complaint in state court until] October 9, 2018. (See Ex. F to Kang
Decl.. ECF No. 10-8.) Plaintiff's claim against Lantana relating to the Hurricane Irene Loss is
therefore time-barred.

The Hurricane Sandy Loss occurred on or about October 29, 2012; Plaintiff reported the
loss to Lantana shortly thereafter. (Am. Compl. §* 39, 44.) On November 26, 2012, Lantana sent
Plaintiff correspondence denying her claim. (Nov. 26, 2012 Letter, Ex. E to Kang Decl.) Therefore,
the two-year suit limitation provision as to the Hurricane Sandy Loss began to run, at the latest, on
November 26, 2012 and expired on or about November 26, 2014. Again, Plaintiff did not file the
state court complaint until October 9, 2018. (See Ex. F to Kang Decl., ECF No. 10-8.) Plaintiff's
claim against Lantana relating to the Hurricane Sandy Loss is therefore time-barred.

Federal Rule of Civil Procedure 15 governs the amendment of pleadings. Fed. R. Civ. P.
15. A Court should “freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.
15(a)(2). The decision to grant leave to amend pleadings, however, is within the sound discretion
of the District Court, and “[a]mong the grounds that could justify a denial of leave to amend are
undue delay, bad faith, dilatory motive, prejudice, and futility.” Burlington Coat Factory, 114 F.3d
at 1434. “Futility means that the complaint. as amended, would fail to state a claim upon which
relief could be granted.” /d. (citing Glassman v. Comptutervision Corp., 90 F.3d 617, 622 (1st Cir.

1996) (internal quotations omitted)); see also 3 JAMES WM. MOORE ET AL., MOORE'S FEDERAL
Case 3:19-cv-15322-MAS-LHG Document 13 Filed 04/27/20 Page 7 of 7 PagelD: 634

PRACTICE { 15.08[4] (2d ed. 1993). In assessing “futility,” the district court applies the same

standard of legal sufficiency as applies under Rule 12(b)(6). Burlington Coat Factory, 114 F.3d

at 1434.

Here, because Plaintiff's claims against Lantana are time-barred by the suit limitation

provisions of the 2011 and 2012 Policies. the Court finds that any amendment as to Lantana would

be futile. The Court, accordingly, dismisses Plaintiff's claims against Lantana with prejudice.

IV.

ORDER
For the reasons set forth above,
IT IS on this 27th day of April 2020, ORDERED that:
1. Defendant’s Motion for Judgment on the Pleadings (ECF No. 10) is
GRANTED: and
2. Counts Two and Four of the Amended Complaint (ECF No. 1-3) are DISMISSED

with prejudice.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
